


110 HRES 117 IH: Honoring the contributions of Barbaro to

U.S. House of Representatives
2007-01-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 117
		IN THE HOUSE OF REPRESENTATIVES
		
			January 31, 2007
			Mr. Davis of Kentucky
			 (for himself, Mr. Whitfield,
			 Mr. Lewis of Kentucky,
			 Mr. Chandler,
			 Mr. Yarmuth,
			 Mr. Rogers of Kentucky,
			 Mr. Pitts,
			 Mr. Shuster,
			 Mr. Holden,
			 Mr. Doyle,
			 Mr. Brady of Pennsylvania, and
			 Mr. Gerlach) submitted the following
			 resolution; which was referred to the Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Honoring the contributions of Barbaro to
		  the Commonwealths of Kentucky and Pennsylvania and to America’s horseracing
		  industry.
	
	
		Whereas Barbaro, the 2006 Kentucky Derby winner, is
			 recognized for his contributions to the horseracing industry and for his
			 accomplishments as a world-class athlete;
		Whereas Barbaro’s owners, Roy and Gretchen Jackson of Lael
			 Stables in West Grove, Pennsylvania, are applauded for their work in raising
			 Barbaro and for their loyalty to Barbaro and his recovery, and honored for
			 their achievements in strengthening the thoroughbred racing industry;
		Whereas Michael Matz, Barbaro’s trainer and accomplished
			 equestrian rider, and Edgar Prado, Barbaro’s jockey, are recognized for their
			 accomplishments in training Barbaro and for their skill in harnessing Barbaro’s
			 athleticism;
		Whereas Barbaro captured the hearts of those in the
			 horseracing industry and people throughout the world during his triumphant and
			 decisive victory at the Kentucky Derby on May 6, 2006, in Louisville, Kentucky,
			 when he became only the sixth undefeated horse to ever win the first leg of the
			 Triple Crown;
		Whereas Barbaro suffered an untimely and heartbreaking
			 injury to his right hindleg on May 20, 2006, during the Preakness at Pimlico
			 Race Course in Baltimore, Maryland;
		Whereas Dr. Dean Richardson, the chief of surgery at the
			 University of Pennsylvania’s School of Veterinary Medicine at New Bolton Center
			 in Kennett Square, Pennsylvania, is recognized for his dedication, compassion,
			 and superior skills as a surgeon during Barbaro’s eight month struggle to
			 overcome his injuries; and
		Whereas Barbaro, afflicted by a hoof disease that further
			 complicated his original injury, was put to rest on the morning of January 29,
			 2007: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)honors the historic achievements of
			 Barbaro, his unparalleled athleticism, and his unwavering spirit; and
			(2)remembers the
			 legacy of Barbaro and thanks him for capturing the hearts and imagination of
			 racing enthusiasts across the country and around the world.
			
